EXHIBIT 10.1

 

[g86171kgimage002.jpg]

 

 

2004 EQUITY INCENTIVE PLAN

 

 

Adopted May 7, 2004

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Purpose

 

 

 

 

2

Definitions

 

 

 

 

 

Annual Meeting

 

 

Appreciation Right

 

 

Board

 

 

Change in Control

 

 

Code

 

 

Common Shares

 

 

Covered Employee

 

 

Date of Grant

 

 

Deferral Period

 

 

Deferred Shares

 

 

Designated Subsidiary

 

 

Effective Date

 

 

Evidence of Award

 

 

Exchange Act

 

 

Incentive Stock Options

 

 

Management Objectives

 

 

Market Value per Share

 

 

Non-Employee Director

 

 

Optionee

 

 

Option Price

 

 

Option Right

 

 

Participant

 

 

Restricted Shares

 

 

Retirement

 

 

Rule 16b-3

 

 

Securities Act

 

 

Spread

 

 

Subsidiary

 

 

Termination for Cause

 

 

Voting Shares

 

 

Year of Service

 

 

 

 

3.

Shares Available Under the Plan

 

 

 

 

4

Option Rights

 

 

 

 

5.

Appreciation Rights

 

 

 

 

6.

Restricted Shares

 

 

--------------------------------------------------------------------------------


 

7.

Deferred Shares

 

 

 

 

8.

Awards to Non-Employee Directors

 

 

 

 

9.

Transferability

 

 

 

 

10.

Adjustments

 

 

 

 

11.

Change in Control

 

 

 

 

12.

Fractional Shares

 

 

 

 

13.

Withholding Taxes

 

 

 

 

14.

Participation by Employees of Designated Subsidiaries

 

 

 

 

15.

Foreign Employees

 

 

 

 

16.

Administration of the Plan

 

 

 

 

17.

Governing Law

 

 

 

 

18.

Amendments, Etc.

 

 

 

 

19.

Termination

 

 

ii

--------------------------------------------------------------------------------


 

WASHINGTON GROUP INTERNATIONAL, INC.

 

2004 EQUITY INCENTIVE PLAN

 

1.                                       Purpose.  The purpose of the 2004
Equity Incentive Plan (this “Plan”) is to attract and retain directors, officers
and key employees for Washington Group International, Inc. (the “Corporation”)
and its Subsidiaries and to provide to such persons incentives and rewards for
superior performance.

 

2.                                       Definitions.  As used in this Plan:

 

“Annual Meeting”  means the annual meeting of stockholders of the Corporation.

 

“Appreciation Right” means a right granted pursuant to Section 5 of this Plan.

 

“Board” means the Board of Directors of the Corporation and, to the extent of
any delegation by the Board to a committee (or subcommittee thereof) pursuant to
Section 16 of this Plan, such committee (or subcommittee thereof).

 

“Change in Control” shall have the meaning provided in Section 11 of this Plan.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Common Shares” means shares of common stock, par value $.01 per share, of the
Corporation or any security into which such shares of common stock may be
changed by reason of any transaction or event of the type referred to in
Section 10 of this Plan.

 

“Covered Employee” means a Participant who is, or who the Board determines may
eventually become, a “covered employee” within the meaning of Section 162(m) of
the Code (or any successor provision).

 

“Date of Grant” means the date specified by the Board on which a grant of Option
Rights, Appreciation Rights or a grant or sale of Restricted Shares or Deferred
Shares shall become effective (which date shall not be earlier than the date on
which the Board takes action with respect thereto) and shall also include the
date on which a grant of Option Rights to a Non-Employee Director becomes
effective pursuant to Section 8 of this Plan.

 

“Deferral Period” means the period of time during which Deferred Shares are
subject to deferral limitations under Section 7 of this Plan.

 

“Deferred Shares” means an award made pursuant to Section 7 or Section 8 of this
Plan of the right to receive Common Shares at the end of a specified Deferral
Period.

 

“Designated Subsidiary” means a Subsidiary that is (a) not a corporation or
(b) a corporation in which at the time the Corporation owns or controls,
directly or indirectly, less than 80% of the total combined voting power
represented by all classes of stock issued by such corporation.

 

1

--------------------------------------------------------------------------------


 

“Effective Date” means the date this Plan is approved by the Corporation’s
shareholders.

 

“Evidence of Award” means an agreement, certificate, resolution or other type of
writing or other evidence approved by the Board which sets forth the terms and
conditions of the Option Rights, Appreciation Rights, Restricted Shares,
Deferred Shares or other awards.  An Evidence of Award may be in an electronic
medium, may be limited to a notation on the books and records of the Corporation
and, with the approval of the Board (or committee or subcommittee thereof
delegated pursuant to Section 16 of this Plan), need not be signed by a
representative of the Corporation or a Participant.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as such law, rules and regulations may be
amended from time to time.

 

“Incentive Stock Options” means Option Rights that are intended to qualify as
“incentive stock options” under Section 422 of the Code or any successor
provision.

 

“Management Objectives” means the measurable performance objective or objectives
established pursuant to this Plan, when determined by the Board to be applicable
for Participants who have received grants of Option Rights, Appreciation Rights,
Restricted Shares and dividend credits pursuant to this Plan.  Management
Objectives may be described in terms of Corporation-wide objectives or
objectives that are related to the performance of the individual Participant or
of the Subsidiary, division, department, region or function within the
Corporation or Subsidiary in which the Participant is employed.  The Management
Objectives may be made relative to the performance of other corporations.  The
Management Objectives applicable to any award to a Covered Employee shall be
based on specified levels of or growth in one or more of the following criteria:

 

1.                                       earnings;

 

2.                                       earnings per share (earnings per share
will be calculated without regard to any change in accounting standards that may
be required by the Financial Accounting Standards Board after the goal is
established);

 

3.                                       share price;

 

4.                                       total shareholder return;

 

5.                                       return on invested capital, equity, or
assets;

 

6.                                       operating earnings;

 

7.                                       sales growth;

 

8.                                       productivity improvement;

 

2

--------------------------------------------------------------------------------


 

If the Board determines that a change in the business, operations, corporate
structure or capital structure of the Corporation, or the manner in which it
conducts its business, or other events or circumstances render the Management
Objectives unsuitable, the Board may in its discretion modify such Management
Objectives or the related minimum acceptable level of achievement, in whole or
in part, as the Board deems appropriate and equitable, except in the case of a
Covered Employee where such action would result in the loss of the otherwise
available exemption under Section 162(m) of the Code.  In such case, the Board
shall not make any modification of the Management Objectives or minimum
acceptable level of achievement.

 

“Market Value per Share” means, as of any particular date, the closing sale
price per Common Share on the national securities exchange on which the Common
Shares are then listed, the final reported bid sale price per Common Share on
the principal national automated system which the Common Shares are then quoted
or, if the Common Shares are not then listed or quoted, the fair market value of
the Common Shares as determined by the Board.

 

“Non-Employee Director” means a Director of the Corporation who is not an
employee of the Corporation or any Subsidiary.

 

“Optionee” means the optionee named in an Evidence of Award evidencing an
outstanding Option Right.

 

“Option Price” means the purchase price payable on exercise of an Option Right.

 

“Option Right” means the right to purchase Common Shares upon exercise of an
option granted pursuant to Section 4 or Section 8 of this Plan.

 

“Participant” means a person who is selected by the Board to receive benefits
under this Plan and who is at the time an officer or other key employee of the
Corporation or any one or more of its Subsidiaries, or who has agreed to
commence serving in any of such capacities within 90 days of the Date of Grant,
and shall also include each Non-Employee Director who receives an award of
Appreciation Rights pursuant to Section 5 of this Plan, an award of Restricted
Shares pursuant to Section 6 of this Plan, an award of Deferred Shares pursuant
to Section 7 of this Plan, or an award of Option Rights pursuant to Section 8 of
this Plan; provided, however, that for purposes of Section 4 of this Plan,
Participant shall not include such Non-Employee Director.

 

“Restricted Shares” means Common Shares granted or sold pursuant to Section 6 or
Section 8 of this Plan as to which neither the substantial risk of forfeiture
nor the prohibition on transfers referred to in such Section 6 has expired.

 

“Retirement” means a termination of employment with the Corporation and its
Subsidiaries at or after the attainment of (a) age 65, (b) age 55 with at least
ten Years of Service, or (c) 30 Years of Service.

 

“Rule l6b-3” means Rule 16b-3 of the Securities and Exchange Commission (or any
successor rule to the same effect) as in effect from time to time.

 

3

--------------------------------------------------------------------------------


 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations thereunder, as such law, rules and regulations may be amended from
time to time.

 

“Spread” means the excess of the Market Value per Share of the Common Shares on
the date when an Appreciation Right is exercised, or on the date when Option
Rights are surrendered in payment of the Option Price of other Option Rights,
over the Option Price provided for in the related Option Right.

 

“Subsidiary” means a corporation, company or other entity (a) more than 50% of
whose outstanding shares or securities (representing the right to vote for the
election of directors or other managing authority) are, or (b) that does not
have outstanding shares or securities (as may be the case in a partnership,
joint venture or unincorporated association), but more than 50% of whose
ownership interest representing the right generally to make decisions for such
other entity is, now or hereafter, owned or controlled, directly or indirectly,
by the Corporation except that for purposes of determining whether any person
may be a Participant for purposes of any grant of Incentive Stock Options,
“Subsidiary” means any corporation in which at the time the Corporation owns or
controls, directly or indirectly, more than 50% of the total combined voting
power represented by all classes of stock issued by such corporation.

 

“Termination for Cause” means a termination of a Participant’s employment
following:

 

(a)                                  the determination by the Corporation or the
Board that the Participant has ceased to perform his duties to the Corporation
(other than as a result of his incapacity due to physical or mental illness or
injury), which failure amounts to an intentional or extended neglect of his
duties to the Corporation, or

(b)                                 the Corporation’s or Board’s determination
that the Participant has engaged in or is about to engage in conduct materially
injurious to the Corporation, or

(c)                                  the Participant having been convicted of,
or plead guilty or no contest to, a felony or the failure of the Participant to
follow instruction of the Board or his direct superiors.

 

“Voting Shares” means at any time, the then-outstanding securities entitled to
vote generally in the election of directors of the Corporation.

 

“Year of Service” means a year of service as defined pursuant to the Washington
Group International, Inc. 401(k) Retirement Savings Plan (or any successor plan
thereto) for vesting purposes.

 

3.                                      Shares Available Under the Plan.

 

(a)                                  Subject to adjustment as provided in
Section 10 of this Plan, the number of Common Shares that may be issued or
transferred (i) upon the exercise of Option Rights or Appreciation Rights,
(ii) as Restricted Shares and released from substantial risks of forfeiture
thereof, (iii) as Deferred Shares, (iv) as awards to Non-Employee Directors or
(v) in payment of dividend equivalents paid with respect to awards made under
the Plan shall not exceed in the aggregate 2,400,000

 

4

--------------------------------------------------------------------------------


 

shares plus any shares relating to awards that expire or are forfeited or
cancelled.  Such shares may be shares of original issuance or treasury shares or
a combination of the foregoing.  Upon the payment of any Option Price by the
transfer to the Corporation of Common Shares or upon satisfaction of any
withholding amount by means of transfer or relinquishment of Common Shares,
there shall be deemed to have been issued or transferred under this Plan only
the net number of Common Shares actually issued or transferred by the
Corporation.

 

(b)                                 Notwithstanding anything in this Section 3,
or elsewhere in this Plan, to the contrary, the aggregate number of Common
Shares actually issued or transferred by the Corporation under this Plan in
connection with any awards other than Option Rights and Appreciation Rights
shall not exceed 400,000 shares.  Further, no Participant shall be granted
Option Rights for more than 300,000 Common Shares during any calendar year,
subject to adjustments as provided in Section 10 of this Plan.

 

(c)                                  Upon payment in cash of the benefit
provided by any award granted under this Plan, any shares that were covered by
that award shall again be available for issue or transfer hereunder.

 

(d)                                 Notwithstanding any other provision of this
Plan to the contrary, in no event shall any Participant in any calendar year
receive more than 300,000 Appreciation Rights, subject to adjustments as
provided in Section 10 of this Plan.

 

(e)                            Notwithstanding any other provision of this Plan
to the contrary, in no event shall any Participant in any calendar year receive
more than 200,000 Restricted Shares or 200,000 Deferred Shares, subject to
adjustments as provided in Section 10 of this Plan.

 

4.                                      Option Rights.  The Board may, from time
to time and upon such terms and conditions as it may determine, authorize the
granting to Participants of options to purchase Common Shares.  Each such grant
may utilize any or all of the authorizations, and shall be subject to all of the
requirements, contained in the following provisions:

 

(a)                                  Each grant shall specify the number of
Common Shares to which it pertains, subject to the limitations set forth in
Section 3 of this Plan.

 

(b)                                 Each grant shall specify an Option Price per
share, which shall be set by the Board; provided, however, that such price shall
be no less than the Market Value of a share of Common Stock on the Date of
Grant.  In addition, except as provided in Section 10, no changes shall be made
to any Option Price after the Date of Grant without shareholder approval.

 

(c)                                  Each such Option Right shall become
exercisable as determined by the Board and set forth in the applicable Option
Rights Agreement.  Such Option rights shall become exercisable in full
immediately in the event of a  Change in Control.  Each such Option Right
granted under this Plan shall expire no later than ten years

 

5

--------------------------------------------------------------------------------


 

from the Date of Grant and shall be subject to earlier termination as
hereinafter provided and as set forth in the applicable Option Rights Agreement.

 

(d)                                 Each such Incentive Stock Option shall
terminate automatically and without further notice after the employee ceases to
be an employee of the Company and its Subsidiaries for any reason other than as
described in Section 4(e) of this Plan; provided, however, that the employee
shall have until the first to occur of (i) the stated expiration date of such
Option Right or (ii) the 90th calendar day following the effective date of any
such termination of employment to exercise Option Rights that had vested and
become exercisable as of such effective date of termination of employment to
exercise Incentive Stock Options that had vested and become exercisable as of
such effective date of termination of employment.

 

(e)                                  In the event of the Optionee’s disability,
each of the then outstanding Incentive Stock Options of such holder may be
exercised at any time within one year after such disability, but in no event
after the expiration date of the term of such Incentive Stock Option.  In the
event of  the Optionee’s (i) death or (ii) Retirement under a retirement plan of
the company or one of its Subsidiaries at or after the earliest voluntary
retirement age provided for in such retirement plan or retirement at any earlier
age with consent of the Board, each of the then outstanding Incentive Stock
Options of such holder may be exercised at any time within three years after
such death or retirement, but in no event after the expiration date of the term
of such Incentive Stock Options.

 

(f)                                    Each grant shall specify whether the
Option Price shall be payable (i) in cash or by check acceptable to the
Corporation, (ii) by the actual or constructive transfer to the Corporation of
nonforfeitable, unrestricted Common Shares owned for more than six months by the
Optionee (or other consideration authorized pursuant to subsection (g) below)
having a value at the time of exercise equal to the total Option Price or (iii)
by a combination of such methods of payment.

 

(g)                                 The Board may determine, at or after the
Date of Grant, that payment of the Option Price of any option (other than an
Incentive Stock Option) may also be made in whole or in part in the form of
Restricted Shares or other Common Shares that are forfeitable or subject to
restrictions on transfer, Deferred Shares or other Option Rights (based on the
Spread on the date of exercise).  Unless otherwise determined by the Board at or
after the Date of Grant, whenever any Option Price is paid in whole or in part
by means of any of the forms of consideration specified in this paragraph, the
Common Shares received upon the exercise of the Option Rights shall be subject
to such risks of forfeiture or restrictions on transfer as may correspond to any
that apply to the consideration surrendered, but only to the extent of (i) the
number of shares or (ii) the Spread of any unexercisable portion of Option
Rights surrendered.

 

(h)                                 Any grant may provide for deferred payment
of the Option Price from the proceeds of sale through a bank or broker on a date
satisfactory to the Corporation of some or all of the shares to which such
exercise relates.

 

6

--------------------------------------------------------------------------------


 

(i)                                     Successive grants may be made to the
same Participant whether or not any Option Rights previously granted to such
Participant remain unexercised.

 

(j)                                     Any grant of Option Rights may specify
Management Objectives that must be achieved as a condition to the exercise of
such rights.

 

(k)                                  Option Rights granted under this Plan may
be (i) options, including, without limitation, Incentive Stock Options, that are
intended to qualify under particular provisions of the Code, (ii) options that
are not intended so to qualify or (iii) combinations of the foregoing.

 

(l)                                     The Board may, at or after the Date of
Grant of any Option Rights (other than Incentive Stock Options), provide for the
payment of dividend equivalents to the Optionee on either a current or deferred
or contingent basis or may provide that such equivalents shall be credited
against the Option Price.

 

(m)                               The exercise of an Option Right shall result
in the cancellation on a share-for-share basis of any related Appreciation Right
authorized under Section 5 of this Plan.

 

(n)                                 Each grant of Option Rights shall be
evidenced by an Option Rights Agreement, which shall contain such terms and
provisions, consistent with this Plan, as the Board may approve.

 

(o)                                 Each grant of Option  Rights shall be
subject to the provisions of Section 18(g) of this Plan.

 

5.                                      Appreciation Rights.  The Board may also
authorize the granting to any Optionee of Appreciation Rights in respect of
Option Rights granted hereunder at any time prior to the exercise or termination
of such related Option Rights; provided, however, that an Appreciation Right
awarded in relation to an Incentive Stock Option must be granted concurrently
with such Incentive Stock Option.  An Appreciation Right shall be a right of the
Optionee, exercisable by surrender of the related Option Right, to receive from
the Corporation an amount determined by the Board, which shall be expressed as a
percentage of the Spread (not exceeding 100%) at the time of exercise. Each such
grant may utilize any or all of the authorizations, and shall be subject to all
of the requirements, contained in the following provisions:

 

(a)                                  Any grant may specify that the amount
payable on exercise of an Appreciation Right may be paid by the Corporation in
cash, in Common Shares or in any combination thereof and may either grant to the
Participant or retain in the Board the right to elect among those alternatives.

 

(b)                                 Any grant may specify that the amount
payable on exercise of an Appreciation Right may not exceed a maximum specified
by the Board at the Date of Grant.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Any grant may specify waiting periods
before exercise and permissible exercise dates or periods and shall provide that
no Appreciation Right may be exercised except at a time when the related Option
Right is also exercisable and at a time when the Spread is positive.

 

(d)                                 Any grant may specify that such Appreciation
Right may be exercised only in the event of a Change in Control or other similar
transaction or event.

 

(e)                                  Each grant of Appreciation Rights shall be
evidenced by an Evidence of Award that shall describe such Appreciation Rights,
identify the related Option Rights, state that such Appreciation Rights are
subject to all the terms and conditions of this Plan, and contain such other
terms and provisions, consistent with this Plan, as the Board may approve.

 

(f)                                    Any grant of Appreciation Rights may
specify Management Objectives that must be achieved as a condition of the
exercise of such rights.

 

(g)                                 Each grant of Appreciation Rights shall be
subject to the provisions of Section 18(g) of this Plan.

 

6.                                      Restricted Shares.  The Board may also
authorize the grant or sale to Participants of Restricted Shares. Each such
grant or sale may utilize any or all of the authorizations, and shall be subject
to all of the requirements, contained in the following provisions:

 

(a)                                  Each such grant or sale shall constitute an
immediate transfer of the ownership of Common Shares to the Participant in
consideration of the performance of services, entitling such Participant to
voting, dividend and other ownership rights, but subject to the substantial risk
of forfeiture and restrictions on transfer hereinafter referred to.

 

(b)                                 Each such grant or sale may be made without
additional consideration or in consideration of a payment by such Participant
that is less than Market Value per Share at the Date of Grant.

 

(c)                                  Each such grant or sale shall provide that
the Restricted Shares covered by such grant or sale shall be subject, except (if
the Board shall so determine) in the event of a Change in Control or other
similar transaction or event, for a period of not less than three years to be
determined by the Board at the Date of Grant, to a “substantial risk of
forfeiture” within the meaning of Section 83 of the Code.

 

(d)                                 Each such grant or sale shall provide that
during the period for which such substantial risk of forfeiture is to continue,
the transferability of the Restricted Shares shall be prohibited or restricted
in the manner and to the extent prescribed by the Board at the Date of Grant
(which restrictions may include, without limitation, rights of repurchase or
first refusal in the Corporation or provisions subjecting the Restricted Shares
to a continuing substantial risk of forfeiture in the hands of any transferee).

 

8

--------------------------------------------------------------------------------


 

(e)                                  Any grant of Restricted Shares may specify
Management Objectives that, if achieved, will result in termination or early
termination of the restrictions applicable to such shares and each grant may
specify with respect to such specified Management Objectives, a minimum
acceptable level of achievement and shall set forth a formula for determining
the number of Restricted Shares on which restrictions will terminate if
performance is at or above the minimum level, but falls short of full
achievement of the specified Management Objectives.

 

(f)                                    Any such grant or sale of Restricted
Shares may require that any or all dividends or other distributions paid thereon
during the period of such restrictions be automatically deferred and reinvested
in additional Restricted Shares, which may be subject to the same restrictions
as the underlying award.

 

(g)                                 Each grant or sale of Restricted Shares
shall be evidenced by an Evidence of Award that shall contain such terms and
provisions, consistent with this Plan, as the Board may approve.  Unless
otherwise directed by the Board, all certificates representing Restricted Shares
shall be held in custody by the Corporation until all restrictions thereon shall
have lapsed, together with a stock power or powers executed by the Participant
in whose name such certificates are registered, endorsed in blank and covering
such Shares.

 

(h)                                 Each grant or sale of Restricted Shares
shall be subject to the provisions of Section 18(g) of this Plan.

 

7.                                      Deferred Shares.  The Board may also
authorize the granting or sale of Deferred Shares to Participants.  Each such
grant or sale may utilize any or all of the authorizations, and shall be subject
to all of the requirements contained in the following provisions:

 

(a)                                  Each such grant or sale shall constitute
the agreement by the Corporation to deliver Common Shares to the Participant in
the future in consideration of the performance of services, but subject to the
fulfillment of such conditions during the Deferral Period as the Board may
specify.

 

(b)                                 Each such grant or sale may be made without
additional consideration or in consideration of a payment by such Participant
that is less than the Market Value per Share at the Date of Grant.

 

(c)                                  Each such grant or sale shall be subject,
except (if the Board shall so determine) in the event of a Change in Control or
other similar transaction or event, to a Deferral Period as determined by the
Board at the Date of Grant.

 

(d)                                 During the Deferral Period, the Participant
shall have no right to transfer any rights under his or her award and shall have
no rights of ownership in the Deferred Shares and shall have no right to vote
them, but the Board may, at or after the Date of Grant, authorize the payment of
dividend equivalents on such Shares on either a current or deferred or
contingent basis, either in cash or in additional Common Shares.

 

9

--------------------------------------------------------------------------------


 

(e)                                  Each grant or sale of Deferred Shares shall
be evidenced by an Evidence of Award containing such terms and provisions,
consistent with this Plan, as the Board may approve.

 

(f)                                    Each grant or sale of Deferred Shares
shall be subject to the provisions of Section 18(g) of this Plan.

 

8.                                      Awards to Non-Employee Directors.  The
Board may, from time to time and upon such terms and conditions as it may
determine, authorize the granting to Non-Employee Directors of Option Rights and
Appreciation Rights and may also authorize the grant or sale of Restricted
Shares and Deferred Shares to Non-Employee Directors.

 

(a)                                  Each grant of Option Rights awarded
pursuant to this Section 8 shall be evidenced by an Evidence of Award, and shall
be subject to the following additional terms and conditions:

 

(i)                                     Each grant shall specify the number of
Common Shares to which it pertains subject to the limitations set forth in
Section 3 of this Plan.

 

(ii)                                  Each grant shall specify an Option Price
per share, which shall be set by the Board; provided, however, that such price
shall be no less than the Market Value of a share of Common stock on the Date of
Grant.  In addition, except as provided in Section 10, no change shall be made
to any Option Price after the Date of Grant without shareholder approval.

 

(iii)                               Each such Option Right shall become
exercisable as determined by the Board and set forth in the applicable Option
Rights Agreement.  Such Option Rights shall become exercisable in full
immediately in the event of a Change in Control. Each such Option Right granted
under this Plan shall expire no later than ten years from the Date of Grant and
shall be subject to earlier termination as hereinafter provided and as set forth
in the applicable Option Rights Agreement.

 

(iv)                              Any Option rights may provide that a Director
who has completed a specified period of service on the Board or attained a
specified age will be entitled to exercise any such Option Rights immediately in
full at any time after any such termination until their stated expiration date.

 

(v)                                 If a Non-Employee Director subsequently
becomes an employee of the Corporation or a Subsidiary while remaining a member
of the Board, any Option Rights held under the Plan by such individual at the
time of such commencement of employment shall not be affected thereby.

 

(vi)                              Option Rights may be exercised by a
Non-Employee Director only upon payment to the Corporation in full of the Option
Price of the Common Shares to be delivered.  Such payment shall be made in cash
or in

 

10

--------------------------------------------------------------------------------


 

Common Shares previously owned by the optionee for more than six months, or in a
combination of cash and such Common Shares.

 

(vii)                           The exercise of an Option Right shall result in
the cancellation on a share-for-share basis of any related Appreciation Right
authorized under this Plan.

 

(b)                                 Each grant of Appreciation Rights pursuant
to this Section 8 shall be upon terms and conditions consistent with Section 5
of this Plan.

 

(c)                                  Each grant or sale of Restricted Shares
pursuant to this Section 8 shall be upon terms and conditions consistent with
Section 6 of this Plan.

 

(d)                                 Each grant or sale of Deferred Shares
pursuant to this Section 8 shall be upon terms and conditions consistent with
Section 7 of this Plan.

 

9.                                      Transferability.

 

(a)                                  Except as otherwise determined by the
Board, no Option Right, Appreciation Right or other derivative security granted
under the Plan shall be transferable by an Optionee other than by will or the
laws of descent and distribution, except (in the case of a Participant who is
not a Director or officer of the Corporation) to a fully revocable trust of
which the Optionee is treated as the owner for federal income tax purposes. 
Except as otherwise determined by the Board, Option Rights and Appreciation
Rights shall be exercisable during the Optionee’s lifetime only by him or her or
by his or her guardian or legal representative.  Notwithstanding the foregoing,
the Board in its sole discretion, may provide for transferability of particular
awards under this Plan so long as such provisions will not disqualify the
exemption for other awards under Rule 16b-3.

 

(b)                                 The Board may specify at the Date of Grant
that part or all of the Common Shares that are (i) to be issued or transferred
by the Corporation upon the exercise of Option Rights or Appreciation Rights or
upon the termination of the Deferral Period applicable to Deferred Shares or
(ii) no longer subject to the substantial risk of forfeiture and restrictions on
transfer referred to in Section 6 of this Plan, shall be subject to further
restrictions on transfer.

 

10.                               Adjustments.  The Board may make or provide
for such adjustments in the numbers of Common Shares covered by outstanding
Option Rights, Appreciation Rights and Deferred Shares granted hereunder, in the
prices per share applicable to such Option Rights and Appreciation Rights and in
the kind of shares covered thereby, as the Board, in its sole discretion,
exercised in good faith, may determine is equitably required to prevent dilution
or enlargement of the rights of Participants or Optionees that otherwise would
result from (a) any stock dividend, stock split, combination of shares,
recapitalization or other change in the capital structure of the Corporation or
(b) any merger, consolidation, spin-off, split-off, spin-out, split-up,
reorganization, partial or complete liquidation or other distribution of assets
or issuance of rights or warrants to purchase securities or (c) any other
corporate transaction or event having an effect

 

11

--------------------------------------------------------------------------------


 

similar to any of the foregoing.  Moreover, in the event of any such transaction
or event, the Board, in its discretion, may provide in substitution for any or
all outstanding awards under this Plan such alternative consideration as it, in
good faith, may determine to be equitable in the circumstances and may require
in connection therewith the surrender of all awards so replaced.  The Board may
also make or provide for such adjustments in the numbers of shares specified in
Section 3 of this Plan and in the number of Option Rights to be granted
automatically pursuant to Section 8 of this Plan as the Board in its sole
discretion, exercised in good faith, may determine is appropriate to reflect any
transaction or event described in this Section 10.

 

11.                               Change in Control.  For purposes of this Plan,
a “Change in Control” shall mean if at any time any of the following events
shall have occurred:

 

(a)                                  The acquisition by any individual, entity
or group (within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of
beneficial ownership (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 50% or more of either: (i) the then-outstanding Common Shares
or (ii) the Voting Shares; provided, however, that the following acquisitions
shall not constitute a Change in Control: (A) any acquisition directly from the
Corporation, (B) any acquisition by the Corporation, (C) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the
Corporation or any Subsidiary of the Corporation or (D) any acquisition by any
Person pursuant to a transaction that complies with clauses (i), (ii) and (iii)
of Section 11(c) of this Plan; or

 

(b)                                 Individuals who, as of the Effective Date,
constitute the Board (the “Incumbent Board”) cease for any reason (other than
death or disability) to constitute at least a majority of the Board; provided,
however, that any individual becoming a director subsequent to the Effective
Date, whose election, or nomination for election by the Corporation’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board (either by a specific vote or by approval of
the proxy statement of the Corporation in which such person is named as a
nominee for director, without objection to such nomination) shall be considered
as though such individual were a member of the Incumbent Board, but excluding
for this purpose, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest (within the meaning of
Rule 14a-11 of the Exchange Act) with respect to the election or removal of
directors or other actual or threatened solicitation of proxies or consents by
or on behalf of a Person other than the Board; or

 

(c)                                  Consummation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Corporation (a “Business Combination”), in each case, unless,
following such Business Combination, (i) all or substantially all of the
individuals and entities who were the beneficial owners, respectively, of the
Common Shares and Voting Shares immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of, respectively, the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in

 

12

--------------------------------------------------------------------------------


 

the election of directors, as the case may be, of the entity resulting from such
Business Combination (including, without limitation, an entity that as a result
of such transaction owns the Corporation or all or substantially all of the
Corporation’s assets either directly or through one or more subsidiaries) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Business Combination, of the Common Shares and Voting
Shares, as the case may be, (ii) no Person (excluding any entity resulting from
such Business Combination or any employee benefit plan (or related trust)
sponsored or maintained by the Corporation or such entity resulting from such
Business Combination) beneficially owns, directly or indirectly, 15% or more of,
respectively, the then-outstanding shares of common stock of the entity
resulting from such Business Combination, or the combined voting power of the
then-outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board
providing for such Business Combination; or

 

(d)                                 Approval by the stockholders of the
Corporation of a complete liquidation or dissolution of the Corporation.

 

12.                               Fractional Shares.  The Corporation shall not
be required to issue any fractional Common Shares pursuant to this Plan.  The
Board may provide for the elimination of fractions or for the settlement of
fractions in cash.

 

13.                               Withholding Taxes.  To the extent that the
Corporation is required to withhold federal, state, local or foreign taxes in
connection with any payment made or benefit realized by a Participant or other
person under this Plan, and the amounts available to the Corporation for such
withholding are insufficient, it shall be a condition to the receipt of such
payment or the realization of such benefit that the Participant or such other
person make arrangements satisfactory to the Corporation for payment of the
balance of such taxes required to be withheld, which arrangements (in the
discretion of the Board) may include relinquishment of a portion of such
benefit.  Participants shall also make such arrangements as the Corporation may
require for the payment of any withholding tax obligations that may arise in
connection with the disposition of shares acquired upon the execution of Option
Rights.  In no event, however, shall the Corporation accept Common Shares for
payment of taxes in excess of required tax withholding rates, except that, in
the discretion of the Committee, a Participant or such other person may
surrender Common Shares owned for more than six months to satisfy any tax
obligations resulting from any such transaction.

 

14.                               Participation by Employees of Designated
Subsidiaries.  As a condition to the effectiveness of any grant or award to be
made hereunder to a Participant who is an employee of a Designated Subsidiary,
whether or not such Participant is also employed by the Corporation or another
Subsidiary, the Board may require such Designated Subsidiary to agree to
transfer to such employee (when, as and if provided for under this Plan and any
applicable agreement entered into with any such employee pursuant to this Plan)
the Common Shares that would

 

13

--------------------------------------------------------------------------------


 

otherwise be delivered by the Corporation, upon receipt by such Designated
Subsidiary of any consideration then otherwise payable by such Participant to
the Corporation.  Any such award shall be evidenced by an agreement between the
Participant and the Designated Subsidiary, in lieu of the Corporation, on terms
consistent with this Plan and approved by the Board and such Designated
Subsidiary.  All such Common Shares so delivered by or to a Designated
Subsidiary shall be treated as if they had been delivered by or to the
Corporation for purposes of Section 3 of this Plan, and all references to the
Corporation in this Plan shall be deemed to refer to such Designated Subsidiary,
except for purposes of the definition of “Board” and except in other cases where
the context otherwise requires.

 

15.                               Foreign Employees.  In order to facilitate the
making of any grant or combination of grants under this Plan, the Board may
provide for such special terms for awards to Participants who are foreign
nationals or who are employed by the Corporation or any Subsidiary outside of
the United States of America as the Board may consider necessary or appropriate
to accommodate differences in local law, tax policy or custom. Moreover, the
Board may approve such supplements to or amendments, restatements or alternative
versions of this Plan as it may consider necessary or appropriate for such
purposes, without thereby affecting the terms of this Plan as in effect for any
other purpose, and the Secretary or other appropriate officer of the Corporation
may certify any such document as having been approved and adopted in the same
manner as this Plan.  No such special terms, supplements, amendments or
restatements, however, shall include any provisions that are inconsistent with
the terms of this Plan as then in effect unless this Plan could have been
amended to eliminate such inconsistency without further approval by the
shareholders of the Corporation.

 

16.                               Administration of the Plan.

 

(a)                                  This Plan shall be administered by the
Board, which may from time to time delegate all or any part of its authority
under this Plan to a committee of the Board (or subcommittee thereof),
consisting of not less than three Non-Employee Directors appointed by the Board
of Directors, each of whom shall be a “Non-Employee Director” within the meaning
of Rule 16b-3 and an “outside director” within the meaning of Section 162(m) of
the Code.  A majority of the committee (or subcommittee thereof) shall
constitute a quorum, and the action of the members of the committee (or
subcommittee thereof) present at any meeting at which a quorum is present, or
acts unanimously approved in writing, shall be the acts of the committee (or
subcommittee thereof).

 

(b)                                 The interpretation and construction by the
Board of any provision of this Plan or of any agreement, notification or
document evidencing the grant of Option Rights, Appreciation Rights, Restricted
Shares or Deferred Shares and any determination by the Board pursuant to any
provision of this Plan or of any such agreement, notification or document shall
be final and conclusive.  No member of the Board shall be liable for any such
action or determination made in good faith.

 

17.                               Governing Law.  The Plan and all awards
granted and actions taken thereunder shall be governed by and construed in
accordance with the internal substantive laws of the State of Delaware.

 

14

--------------------------------------------------------------------------------


 

18.                               Amendments, Etc.

 

(a)                                  The Board may at any time and from time to
time amend the Plan in whole or in part; provided, however, that any amendment
that must be approved by the shareholders of the Corporation in order to comply
with applicable law or the rules of any national securities exchange upon which
the Common Shares are traded or quoted shall not be effective unless and until
such approval has been obtained.  Presentation of this Plan or any amendment
hereof for shareholder approval shall not be construed to limit the
Corporation’s authority to offer similar or dissimilar benefits in plans that do
not require shareholder approval.

 

(b)                                 The Board also may permit Participants to
elect to defer the issuance of Common Shares or the settlement of awards in cash
under the Plan pursuant to such rules, procedures or programs as it may
establish for purposes of this Plan.  The Board also may provide that deferred
issuances or settlements include the payment or crediting of dividend
equivalents or interest on the deferral amounts.

 

(c)                                  The Board may condition the grant of any
award or combination of awards authorized under this Plan on the surrender or
deferral by the Participant of his or her right to receive a cash bonus or other
compensation otherwise payable by the Corporation or a Subsidiary to the
Participant.

 

(d)                                 In case of termination of employment by
reason of death, disability or normal or early retirement, or in the case of
hardship or other special circumstances, of a Participant who holds an Option
Right or Appreciation Right not immediately exercisable in full, or any
Restricted Shares as to which the substantial risk of forfeiture or the
prohibition or restriction on transfer has not lapsed, or any Deferred Shares as
to which the Deferral Period has not been completed, or who holds Common Shares
subject to any transfer restriction imposed pursuant to Section 9(b) of this
Plan, the Board may, in its sole discretion, accelerate the time at which such
Option Right or Appreciation Right may be exercised or the time at which such
substantial risk of forfeiture or prohibition or restriction on transfer will
lapse or the time when such Deferral Period will end or the time when such
transfer restriction will terminate or may waive any other limitation or
requirement under any such award.

 

(e)                                  This Plan shall not confer upon any
Participant any right with respect to continuance of employment or other service
with the Corporation or any Subsidiary, nor shall it interfere in any way with
any right the Corporation or any Subsidiary would otherwise have to terminate
such Participant’s employment or other service at any time.

 

(f)                                    To the extent that any provision of this
Plan would prevent any Option Right that was intended to qualify as an Incentive
Stock Option from qualifying as such, that provision shall be null and void with
respect to such Option Right.  Such

 

15

--------------------------------------------------------------------------------


 

provision, however, shall remain in effect for other Option Rights and there
shall be no further effect on any provision of this Plan.

 

(g)                                 This Plan, the awarding and vesting of
Appreciation Rights, Deferred Shares, Option Rights or Restricted Shares under
this Plan and the issuance and delivery of Common Shares and the payment of
money under this Plan or under Appreciation Rights, Deferred Shares, Option
Rights or Restricted Shares awarded hereunder are subject to compliance with all
applicable federal and state laws, rules and regulations, including (without
limitation) state and federal securities law and federal margin requirements and
to such approvals by any listing, regulatory or governmental authority as may,
in the opinion of counsel for the Corporation, be necessary or advisable in
connection therewith.  Any securities delivered under this Plan shall be subject
to such restrictions, and the person acquiring such securities shall, if
requested by the Corporation, provide such assurances and presentations to the
Corporation as the Corporation may deem necessary or desirable to assure
compliance with all applicable legal requirements. To the extent permitted by
applicable law, the Plan, Appreciation Rights, Deferred Shares, Option Rights
and Restricted Shares awarded hereunder shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.

 

19.                               Termination.  No grant shall be made under
this Plan more than ten years after the Effective Date, but all grants made on
or prior to such date shall continue in effect thereafter subject to the terms
thereof and of this Plan.

 

16

--------------------------------------------------------------------------------